Citation Nr: 1029211	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to September 
1952.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The evidence of record does not show that the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340(a), 3.341, 4.15, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2007 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter also 
included the notice provision pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board notes that the Veteran's service 
records are presumed destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) and are unavailable for review.  
The Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and carefully 
consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The RO has obtained the DD Form 214, private medical 
records and VA medical records.  The RO also attempted to obtain 
records from the Social Security Administration; however, the 
records were unavailable.  The appellant was afforded a VA 
medical examination in December 2007.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2009).  For 
the purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. § 4.16(a) (2009).

Veterans unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  In cases 
where the schedular criteria are not met, an extraschedular 
rating is for consideration.  38 C.F.R. § 3.321 (2009).

Initially, the Board notes that the Veteran is currently service-
connected for residuals of cold injury to the upper and lower 
extremities; each extremity is rated as 20 percent disabling.  
The combined disability rating, including the bilateral factor 
and considering that the upper and lower extremity disabilities 
are considered one disability, is 70 percent.  Therefore, the 
criteria for a total disability rating under the provisions of 38 
C.F.R. § 4.16(a) are met. 

Nonetheless, the Board must also determine whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities.

Here, the Veteran was afforded a VA Compensation and Pension Cold 
Injury Protocol Examination in December 2007.  The examiner 
reviewed the claims file and medical records and examined the 
Veteran.  After the physical examination, the examiner found that 
the Veteran's cold injury residuals in no way caused functional 
impairment or impact on the Veteran's ability to procure and 
maintain physical and sedentary employment.  The Veteran was not 
currently seeking employment and had been retired by choice.  The 
examiner also noted that the Veteran did not remember claiming 
unemployability and did not know how the claim arose.  

Based on the foregoing, the Board finds that the evidence of 
record does not show that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
The Board acknowledges that it may be difficult to obtain 
employment; however, the question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

Based on the VA examiner's conclusion, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's service-connected cold injury residuals to the upper 
and lower extremities have resulted in his unemployability.  As 
the evidence of record demonstrates that the Veteran's service-
connected disabilities are not sufficient by themselves to render 
the Veteran unemployable, an award of a TDIU is not warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


